Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 last three lines “ farther away…as the fixing portion…wall” is confusing.  It is thus indefinite.  The claim is examined as best understood to mean “ the fixing portion being located away from the end wall”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fujita et al (2005/0198906).
Fujita et al figures 4, shows a channel, comprising: a first sidewall (2c) that extends along one of an inner surface of a door glass and an outer surface of the door glass in a cross section orthogonal to a longitudinal direction of the channel, and includes a first end portion, a second end portion, and a first locking portion (the bulging part at 2c), the second portion being located on a side opposite to the first end portion, and the first Locking portion being located between the first end portion and the second end portion to lock a glass run that guides the door glass (able to function as claimed);
a second sidewall (9, 9a, 2e, ,b) that extends along the other of the inner surface and the outer surface of the door glass in the cross section orthogonal to the longitudinal direction of the channel, and includes a third end portion, a fourth end portion, a second locking portion (at 4 or bulging at 2e), and a fixing portion(at 11), the fourth end portion being located on a side opposite to the third end portion, the second Locking portion being located between the third end portion and the fourth end portion to lock the glass run, and the fixing portion being located between the fourth end portion and the second Locking portion and configured to be fixed to a door constituting member constituting at least a part of a door; and an end wall (2a) that is connected to the first end portion and the third end portion and extends along an end surface of the door glass, wherein
the fixing portion is located farther away from the first sidewall as the fixing portion is located farther away from the end wall (as best understood), wherein the second sidewall has an inner surface that faces the first sidewall and an outer surface that is Located on a side opposite to the inner surface, the outer surface being configured to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different glass run designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

1/15/2022